Citation Nr: 1753844	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to February 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Cleveland, Ohio, Regional Office.  

In May 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge and a transcript of the proceeding is of record.

After remanding the appeal for further development, the Board denied the Veteran's service connection claim for a right leg disability in a March 2016 decision and he appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision and Order, the Court vacated the Board's March 2016 decision and remanded the case for appropriate action consistent with the Decision and Order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that the Board erred in relying on the July 2015 VA medical examination opinion because the reasoning provided to support the provided proposition was internally inconstant.  Further, the Court determined that the July 2015 VA examination opinion did not adequately consider and analyze competent evidence tending to support the Veteran's claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Thus, the Board must remand the appeal to obtain an adequate etiological examination opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The record suggests the Veteran receives regular VA right leg treatment, but records dated since the most recent August 2015 Supplemental Statement of the Case (SSOC) have not been associated with the claims folder.  Additionally, aside from selective records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records generated since November 2009.  See 38 U.S.C. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2017).  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private right leg neurological and orthopedic treatment, hospitalization or evaluation, since November 2009 to the present, including private physicians K, Kenter, M.D., T. Shockley, M.D., and J. Sorger, M.D.; and the private Tristate Orthopedic Treatment Center, UC Health Orthopedics facility, and the Wellington Orthopedic and Sports Medicine facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain these records should be documented.  

2.  Obtain all outstanding VA right leg neurological and orthopedic treatment or hospitalization records dated August 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA right leg examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all right leg pathology present, if any, specifically diagnosing or ruling out arthritis, gangrene, neuropathy and any associated muscular pathology.  

As to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including documented right leg trauma.

(B) initially manifested during active service, or within one year of separation from service. 

(C) was caused by any service-connected disability or medication taken therefore, including but not limited to a right leg anterior aspect scar.   

(D) is aggravated by service-connected disabilities or medication taken therefore, including but not limited to a right leg anterior aspect scar.    

The provided examination report must reflect consideration of the medical and lay evidence of record (e.g., a private January 2014 Disability Benefits Questionnaire, a June 2014 and September 2014 VA Neurological Treatment Records, an October 2009 private treatment record, the statements of the Veteran, etc.) and set forth a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




